DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22th, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-14, 18 & 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kemper (US20070207349).
Regarding Claim 1, Kemper discloses a battery (battery assembly-[0015]) comprising:
A plurality of battery cells in a stacked relationship to each other (Fig. 2, battery cells-14, [0029]]), each of the battery cells comprising an anode layer and a cathode layer (each cell has first and second electrode of opposite charge, [0030]);
A plurality of anode cross ties extending through the plurality of battery cells to electrically connect the anode layers of the plurality of battery cells together (tie rods-26 act as cross ties, [0032], connects the anode layers through negative terminal lips-22, [0031]), the plurality of anode cross ties configured to provide a first electrical connection and a first structural connection between adjacent batteries when stacked (tie rods provide electrical and structural connection between adjacent cells, Fig. 2, [0031]); and
A plurality of cathode cross ties extending through the plurality of battery cells to electrically connect the cathode layers of the plurality of battery cells together (tie rods-26 act as cross ties, [0032], connects the anode layers through negative terminal lips-22, [0031]), the plurality of cathode cross ties configured to provide a second electrical connection and a second structural connection between adjacent batteries when stacked (tie rods provide electrical and structural connection between adjacent cells, Fig. 2, [0031]).
Regarding Claim 2, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the plurality of anode cross ties and the plurality of cathode cross ties extend through all of the plurality of the battery cells of the battery to span an entirety of the battery (Fig. 2, tie rods-26, extend through all the cells-14, [0031-0032]).
 	Regarding Claim 3, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the plurality of the anode cross ties and the plurality of the cathode cross ties comprise an electrical conductor material (tie rods-26 also referred to electrical studs, tie rods comprise electrical contacts-24, [0031-0032]).
	Regarding Claim 8, Kemper discloses the limitations as set forth above. Kemper further disclose wherein each of the plurality of battery cells comprises a plurality of anode electrode and a plurality of cathode electrode arranged around a perimeter of the battery (Fig. 1 and Fig. 2 shows the stacking of battery cells, where the positive and negative terminal lips-20 and 22 which connect to the positive and negative electrodes respectively,[0031]; therefore, since the electrode border the perimeter, it is the examiner’s position that the limitation of  “arranged around a perimeter of the battery” is met by Kemper).
	Regarding Claim 9, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the plurality of anode electrode and the plurality of cathode electrodes of each of the plurality of battery cells are arranged such that they are alternating around the perimeter of the battery (Fig. 2, it is the examiner’s position that because each battery cell has an anode and cathode stacked in an alternating fashion, as shown by the alternating terminal lips- 20&22,that the limitation of “alternating around the perimeter of the battery” is meet).
	Regarding Claim 10, Kemper discloses the limitations as set forth above. Kemper further discloses wherein there are an equal number of the plurality of anode electrode and the plurality of cathode electrodes for each of the plurality of battery cells (one first electrode and one second electrode, of opposing charges, [0030])
	Regarding Claim 11, Kemper discloses the limitations as set forth above. Kemper further discloses wherein each of the plurality of the battery cells further comprises an isolator layer and a separator layer in a planar stacked relationship with the anode layer and the cathode layer (separator layer positioned between first and second electrodes, and first and second insulating layers act as isolator layer extend over and encapsulate the first and second electrode-[0016]).  
	Regarding Claim 12, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the isolator layer comprises an electrical insulator material (isolator layer is an insulating layer-[0016]).
	Regarding Claim 13, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the separator layer comprises an electrolyte material (electrolyte incorporated into pores in a separator layer between the anode and the cathode-[006]).
	Regarding Claim 14, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the anode layer and the cathode layer both comprise an electrical conductor material (anode and cathode both contains electrically conductive current collectors-[004]).
	Regarding Claim 18, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the battery comprises a plurality of anode electrode collector tabs, wherein the plurality of anode electrode collector tabs collect the plurality of anode electrodes form the plurality of battery cells (negative electrode tabs extending from electrode forming output terminals-[0011]).
Regarding Claim 19, Kemper discloses the limitations as set forth above. Kemper further discloses wherein the battery comprises a plurality of cathode electrode collector tabs, wherein the plurality of cathode electrode collector tabs collect the plurality of cathode electrodes form the plurality of battery cells (positive electrode tabs extending from electrode forming output terminals-[0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kemper (US20070207349).
Regarding Claim 15, Kemper discloses the limitations as set forth above. Kemper does not directly disclose that the battery is a pouch or a prismatic battery. 
However, Kemper discloses a rectangular shaped battery (Fig. 1 & Fig. 2). The definition of prismatic battery known in the art is a battery shaped in a rectangular or prism shape. Therefore, since Kemper’s battery is rectangular, one of ordinary skill in the art would find it obvious using the disclosure of Kemper to have a battery wherein the battery is a prismatic battery.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kemper (US20070207349) in view of Cordova (US20210118622).
Regarding Claim 16, Kemper discloses the limitations as set forth above. Kemper does not directly that the battery is hermetically sealed. 
Cordova discloses a rigid battery structure that is hermetically sealed ([0102]). Cordova teaches that the battery shelf life is greatly increased by the battery being hermetically sealed ([0102]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Kemper with the teachings of Cordova to have a battery that is hermetically sealed. This modified structure would yield the expected result of increased battery life. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kemper (US20070207349) in view of Zhang (US20190165355).
Regarding Claim 17, Kemper discloses the limitations as set forth above. Kemper does not directly disclose that each of the plurality of battery cells is hermetically sealed such that each of the plurality of battery cells are electrically isolated from one another. 
Zhang discloses a battery with prismatic battery cells ([0045], also see Fig. 4 & Fig. 5) that
comprises an isolation pouch that electrically isolates the power assembly of the of the battery cell
([0045], 96-insulation pouch). Zhang further discloses that the battery cell has a packaging that is
hermetically seals the battery cell from the rest of the battery ([0044]). Zhang teaches that this structure
can resist expansion during pressure increases within the cell or from pressure being applied from
outside the cell ([0044]), improving the rigidity of battery cell. 
	Therefore, it would be obvious to one of ordinary skill in the art to modify the battery cell structure of Kemper with the teachings of Zhang to have a battery wherein each of the plurality of battery cells is hermetically sealed such that each of the plurality of battery cells are electrically isolated from one another. This modified structure would yield the expected result of improving rigidity of the battery.
Allowable Subject Matter
Claim 4, and its dependents 5-7, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 draws its dependency from Claim 1. Claim 1 claims a plurality of anode cross ties and electrode cross ties that extend through the plurality of electrodes, which are present in a plurality of battery cells. Claim 4 further limits the cross ties to contain a first conductive protrusion external to the battery on a first side of the battery, and a second conductive protrusion external to the battery on a second side of the battery. Kemper discloses cross ties that protrude from the battery cells, where the cross ties (tie rods-26, Fig. 2, shows tie rods protruding out of battery cells). Kemper does not offer conductive productions that extend out of the battery on a first and a second side of the battery, as Kemper only offers cross ties that extend through the battery through the electrodes of the several battery cells. The conductive protrusions extending from a first and second side external to the battery are distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANKITH R SRIPATHI/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728